Citation Nr: 0100702	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-14 926	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1996 RO decision that denied service 
connection for PTSD.  


REMAND

The veteran's active duty in the Army included service in 
Vietnam during which time his principal duty assignment was a 
wheeled vehicle mechanic.  He maintains that during this time 
he engaged in combat, as shown in part by his award of the 
Air Medal, and that he experienced stressors which led to his 
current diagnosis of PTSD.  The RO has denied service 
connection for PTSD partly on the rationale that the evidence 
did not show he engaged in combat or otherwise indicate he 
had a service stressor for PTSD.  See 38 C.F.R. § 3.304(f) 
(2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to notice to a claimant and the duty to assist.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the law, or filed before the date of 
enactment and not yet final as of that date.  Id.  Because of 
the change in the law, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Development on remand should include obtaining all historical 
medical records of the veteran's treatment for psychiatric 
and substance abuse problems after service.  The RO has only 
obtained post-service treatment and examination reports from 
1995 to 1998.  However, on different occasions the veteran 
has reported psychiatric or drug/alcohol treatment dating 
from shortly after service, including an admission to Eastern 
State Hospital in about 1970, and repeated treatment at the 
VAMC in Hampton, Virginia from the 1970s to 1995.  These 
records were never requested by the RO, and such records 
should be obtained.  Bell v. Derwinski, 2 Vet.App. 611 
(1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  On 
remand, the RO should also consider whether any other notice 
and development action is warranted by the Veterans Claims 
Assistance Act of 2000.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should obtain copies of all VA 
and non-VA medical records, which are not 
already on file, concerning examination 
and treatment for psychiatric and 
substance abuse problems, dated from the 
veteran's 1969 release from active duty 
to the present time.  This includes, but 
is not limited to, records of an 
admission to Eastern State Hospital in 
about 1970, and records of inpatient and 
outpatient treatment at the VAMC in 
Hampton, Virginia from the early 1970s to 
1995.

2.  The RO should also perform any other 
notice and development action indicated 
by the Veterans Claims Assistance Act of 
2000.

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


